State, 112 Nev. 472, 475, 915 P.2d 282, 284 (1996) (internal quotation
                marks omitted); see also Harmelin v. Michigan, 501 U.S. 957, 1000-01
                (1991) (plurality opinion).
                                Appellant does not allege that the district court relied on
                impalpable or highly suspect evidence or that the relevant statutes are
                unconstitutional, and his sentence is within the parameters of the
                applicable statutes.      See NRS 200.366, NRS 201.230, NRS 193.330.
                Appellant admitted to sexually molesting a child, and his sentence is not
                so disproportionate to his criminal acts as to shock the conscience.
                Therefore, we conclude that the imposed sentences do not constitute cruel
                and unusual punishment and the district court did not abuse its
                discretion. Accordingly, we
                                ORDER the judgment of conviction AFFIRMED.




                                           Hardesty



                Parraguirre



                cc:    Hon. Elissa F. Cadish, District Judge
                       Clark County Public Defender
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A

                      REaliVE                 IM   ,             htM